DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on September 20, 2019.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/20/2019 and 3/12/2021 have been considered by the examiner.

Drawings
4.	The drawings were received on September 20, 2019.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-23 are allowed. 

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, Krauss et al (US 2011/0058300) discloses a circuit breaker comprising: at least one control unit (Fig. 1, ETU), an energy converter (Fig. 1, KW), a primary winding (Fig. 1, circuit 4), a core (Fig. 1, iron-core transformer of KW) of the 
 	However, none of the prior art, listed above or disclosed in the current record, alone or in combination discloses where a core encloses the conductor of the electric power circuit, to function as a primary winding, and a secondary winding enclosing a section of the core and additionally enclosing an inductor core, arranged relative to the core via an insulating spacer element, wherein the secondary winding and the inductor core are at least partially magnetically shielded from the primary winding by a shielding plate routed through the core. 
Therefore, regarding claims 1-23, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit breaker for interrupting an electric power circuit when at least one of current and current time period thresholds are exceeded, the circuit breaker comprising: 
 	at least one control unit energy is being supplied to the at least one control unit via an energy converter; 
 	 	a primary winding of the energy converter being constituted by a conductor of the electric power circuit, 
 	 	a core of the energy converter enclosing the conductor of the electric power circuit, to function as a primary winding, and 
 	 	a secondary winding of the energy converter enclosing a section of the core and 
 	 	additionally enclosing an inductor core, 
 	 	arranged relative to the core via an insulating spacer element, 
 	wherein the secondary winding and the inductor core are at least partially magnetically shielded from the primary winding by a shielding plate routed through the core.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krauss et al (US 2011/0058300) deals with a circuit breaker, Schluter et al (US 2011/0115449) deals with a method and apparatus for controlling the powering of a transformer, Rajabhau (US 7,830,238) deals with an electromagnetic current limiter device, Griepentrog et al (US 6,665,591) deals with a protection device for low voltage networks, Pohl (US 6,400,547) deals with a method of monitoring state parameters in a switching device, and associated device including a shielding plate, and Scott et al (US 5,923,514) deals with an electronic trip circuit breaker with CMR current sensor.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/GARY A NASH/Primary Examiner, Art Unit 2838